Citation Nr: 0120016	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  97-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 20 percent for residuals 
of a dorsal spine fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1950 to 
April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim for an 
increased evaluation for residuals of a dorsal spine 
fracture, currently evaluated 20 percent.  The veteran 
subsequently perfected this appeal.

The Board notes that in February 1997, the RO in St. 
Petersburg, Florida, reduced the evaluation of the veteran's 
residuals of a dorsal spine fracture to 10 percent; however, 
in December 1999, the evaluation was restored back to 20 
percent effective June 15, 1993.  

The Board notes that the RO denied service connection for a 
lumbar spine disability in an October 1997 decision.  The 
veteran has not perfected an appeal with regard to this claim 
and consequently, this issue is not before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition 
of the veteran's appeal.

2.  The veteran's service-connected residuals of a dorsal 
spine fracture are manifested by no more than severe 
limitation of motion and residual spinal deformity.



CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
residuals of a dorsal spine fracture are not met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5285-5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that in 1951, the veteran 
suffered a compression fracture at T11.  The RO originally 
granted service connection for residuals of a dorsal spine 
fracture in 1954 and assigned a 10 percent evaluation.  In 
August 1993, the RO increased the veteran's evaluation to 20 
percent.  In December 1994, the RO denied an increased 
evaluation and confirmed the 20 percent evaluation.  In 
February 1997, the RO decreased the veteran's evaluation to 
10 percent and the RO continued this evaluation in an October 
1997 rating decision.  Subsequently, in December 1999, the RO 
restored the veteran's evaluation to 20 percent.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

The Board notes that the RO has not had the opportunity to 
address this new legislation with regard to the veteran's 
claim.  However, a review of the record at this time shows 
that the veteran has been provided with a VA examination 
specifically related to his spine.  Additionally, the veteran 
and his accredited representative have been provided notice 
of the evidence required to substantiate his claim in the 
statement of the case.  Accordingly, the Board finds that the 
requirements of the VCAA appear to have been satisfied and 
the veteran is not prejudiced by the Board's decision not to 
remand his claim to the RO for consideration of the new law.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
In order to make a more accurate evaluation, a rating 
specialist is directed to review the recorded history of a 
disability.  See 38 C.F.R. § 4.2.  However, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to VA's Rating Schedule, in 1993 the RO ascertained 
the severity of residuals of the veteran's dorsal spine 
fracture by analogy to the criteria set forth in Diagnostic 
Code 5295.  Under this provision, severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, is assigned a 40 percent evaluation.  
38 C.F.R.§ 4.71a, Diagnostic Code 5295.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position is assigned a 
20 percent evaluation.  Id.  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
evaluation.  Id.  Lumbosacral strain with slight subjective 
symptoms is assigned a noncompensable evaluation.  Id. 

Upon restoration of the 20 percent rating in the 1999 
decision, the RO evaluated the severity of residuals of the 
veteran's dorsal spine fracture under Diagnostic Codes 5285 
and 5291.  Under Diagnostic Code 5285, residuals of a 
fractured vertebrae with cord involvement, bedridden, or 
requiring long leg braces is assigned a 100 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  
Residuals of a fractured vertebrae without cord involvement; 
abnormal mobility requiring neck brace (jury mast) is 
assigned a 60 percent evaluation.  Id.  In other cases the 
rating is in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.  Under Diagnostic Code 5291, limitation 
of motion of the dorsal spine is rated as slight, moderate or 
severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.  A slight limitation 
is assigned a noncompensable evaluation, and a moderate or 
severe limitation is assigned a 10 percent evaluation.  Id.  

Additional provisions for evaluating spine disorders which 
are potentially applicable to the veteran's disability 
include Diagnostic Codes 5286, 5288, and 5293.  Diagnostic 
Codes 5286 and 5288 deal with ankylosis (bony fixation) of 
the spine.  The medical evidence does not indicate that the 
veteran suffers from ankylosis of the spine.  As such, any 
application of these codes would be inappropriate.

Under Diagnostic Code 5293, intervertebral disc syndrome 
which is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief is assigned a 60 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Intervertebral disc 
syndrome that is severe; recurring attacks, with intermittent 
relief is assigned a 40 percent evaluation.  Id.  
Intervertebral disc syndrome that is moderate; recurring 
attacks is assigned a 20 percent evaluation.  Id.  
Intervertebral disc syndrome that is mild is assigned a 10 
percent evaluation.  Id.  Intervertebral disc syndrome that 
is postoperative, cured is assigned a noncompensable 
evaluation.  Id.  

The veteran contends that he is entitled to a rating in 
excess of 20 percent for the residuals of a dorsal spine 
fracture.  He specifically asserts that his residuals have 
increased in severity.

In August 1993, the veteran underwent a VA examination for 
his thoracic spine.  At that time, he complained of recurrent 
back pain which was aggravated by prolonged sitting or 
standing.  Flexion was limited to 60 degrees, extension 10 
degrees, side bending each 15 degrees, and rotation 20 
degrees.  Slight paravertebral spasm of the muscles was also 
noted.  X-rays taken revealed mild degenerative joint 
disease.  Diagnosis was "[r]esidual of fracture of T11 by 
history with recurrent back pain."

Subsequently, the veteran received outpatient treatment at 
the VA for complaints related to his back on numerous 
occasions from 1993 to 1997.  In January 1994, the veteran 
was seen with complaints of low back pain that was 
progressively worsening and the impression was "arthritis 
thoracic/LS spine."  In April 1994, the veteran was seen 
again for complaints of low back pain and the impression was 
"osteoarthritis-spine."  In December 1994, the veteran was 
seen for chronic low back pain and complaints of numbness 
anterior thigh, left greater than right, and nonspecific 
motor weakness.  Straight leg raising was negative and the 
impression was no new neurological changes.  The veteran was 
referred to physical therapy.  In October 1995, the veteran 
was seen again for low back pain and was assessed with 
"chronic low back pain - arthritis."  At that time, 
straight leg raising was negative and deep tendon reflexes 
were good.  

In September 1996, the veteran underwent a new patient 
physical at the VA.  At that time he complained of some 
tingling in his shoulder and upper back mainly when he was on 
his feet for a long period.  The examiner also noted the 
veteran had chronic low back pain and used a back brace which 
he got from the VA.  X-rays taken of the thoracic spine 
revealed "[m]ild to moderate degenerative changes with 
anterior wedging lower thoracic region."  

In November 1996, the veteran underwent a VA orthopedic 
examination.  Subjective complaints revealed back pain in the 
lower lumbar area but the veteran denied pain in the thoracic 
area.  Objective findings revealed no reflex, sensory, or 
motor defects in the lower extremities.  Straight leg raising 
was negative and range of motion in the lumbar spine showed 
no limitation in flexion and the veteran was able to fully 
extend.  There was no objective evidence of pain on motion, 
the musculature of the back was normal and there were no 
fixed deformities in the thoracic or lumbar spine.  No 
residuals of the T11 fracture were diagnosed.

In April 1999, the veteran underwent another orthopedic 
examination.  According to the veteran, he suffers low back 
pain into his right lower extremity after five minutes of 
standing and he has excruciating pain in his right lower 
extremity on walking, causing him to limp.  Upon physical 
examination, the veteran did not indicate pain in his dorsal 
spine.  Lumbar flexion was limited to 45 degrees.  The 
veteran laterally bends to 20 degrees to either side, rotates 
to 30 degrees to either side and extends to 5 degrees.  No 
associated splinting or spasm was noted.  The examiner noted 
no tenderness in the dorsal or lumbar spine.  Chest expansion 
was intact, standing pelvis was level, and Trendelenburg sign 
was negative.  Bilaterally, weakness of both lower 
extremities was noted.  There was no gross atrophy of the 
lower extremities, deep tendon reflexes were physiologic, 
motor function was intact, and sciatic nerve stretch test 
revealed no radicular pain.  The examiner further noted that 
the veteran did not have any complaints of symptoms in his 
T11 region at that time.  X-rays were taken of the thoracic 
spine and compared to previous x-rays.  According to the 
radiology report, "[t]he old compression fracture of T11 
remains as before and does not appear to have deteriorated 
significantly in anyway."

Considering the medical evidence of the severity of the 
residuals of the veteran's dorsal spine fracture, the Board 
finds that the impairment shown does not exceed that 
contemplated by the 20 percent evaluation.  As noted, the 
veteran's dorsal spine disability is presently evaluated as 
20 percent disabling, which includes a 10 percent evaluation 
for loss of motion due to pain of the dorsal spine under 
Diagnostic Code 5291 and an additional 10 percent evaluation 
for a demonstrable deformity of a vertebral body under 
Diagnostic Code 5285.  The veteran is currently assigned the 
maximum allowable evaluation under Diagnostic Code 5291.  As 
for Diagnostic Code 5285, although the veteran did suffer a 
compression fracture at T11, the medical evidence does not 
indicate any abnormal mobility requiring neck brace, any cord 
involvement, or that he is bedridden or in need of leg 
braces; therefore, an increase under Diagnostic Code 5285 is 
not warranted.

With regard to Diagnostic Code 5293 and evaluation of the 
veteran's symptoms of degenerative disc disease, the record 
does not reflect the presence of intervertebral disc syndrome 
of the thoracic spine.  Upon VA examination in April 1999, 
there was no indication that the veteran suffered from 
recurrent attacks related to his dorsal spine and there were 
no neurological findings associated with the dorsal spine.  
Therefore, an increased rating under Diagnostic Code 5293 is 
not warranted.

Similarly, the veteran is not entitled to an increase under 
Diagnostic Code 5295 governing lumbosacral strain.  The 
veteran clearly has findings related to his non-service 
connected lumbar spine disability but these symptoms are not 
relevant in evaluating his dorsal spine disability.  Although 
the 1993 rating action evaluated the disability analogous to 
lumbosacral strain, this was not proper.  The service-
connected residuals of dorsal fracture do not have similar 
symptomatology and the anatomical sites are not similar.  See 
38 C.F.R. § 4.20 (2000).  

In denying the veteran's claim for an increased evaluation, 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 as interpreted in Deluca, supra.  There is no basis for 
a rating in excess of 10 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
dorsal spine.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  Additionally, while there is some evidence that the 
veteran has arthritis of the dorsal spine, because he is 
receiving compensation for limitation of motion, additional 
compensation for arthritis pursuant to Diagnostic Code 5003 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Finally, the Board notes that the veteran's accredited 
representative asserts that the veteran is entitled to an 
additional 10 percent above his current 20 percent under 
Diagnostic Code 5285 because he has a vertebral deformity.  
However, as discussed above, the evidence of symptomatology 
related to his service-connected dorsal spine disability does 
not warrant more than a 10 percent evaluation under any of 
the potentially applicable codes.  Accordingly, the veteran's 
current 20 percent evaluation already encompasses the 10 
percent assignable pursuant to Diagnostic Code 5285, and no 
further compensation under this provision is warranted.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Here, there is no 
showing that the dorsal spine disability causes marked 
industrial interference or results in frequent 
hospitalizations.  Having 



reviewed the record, the Board finds no basis for further 
action.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation in excess of 20 percent for residuals of a 
dorsal spine fracture is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

